Citation Nr: 0907913	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1982 to November 
1985 and from November 1985 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York. 

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2008.  A transcript of that proceeding is 
associated with the claims folder.  

As a preliminary matter, the Board notes that the veteran 
initially raised a claim of entitlement to service connection 
for a nervous condition in September 1993.  Such claim was 
denied by the RO in a June 1994 rating decision.  The veteran 
did not appeal that determination and it became final. See 38 
U.S.C.A. § 7105.  In so denying service connection for a 
nervous condition, the RO specifically considered 
schizophrenia, depression, and personality disorders.  Most 
recently, the veteran requested that his claims be reopened 
in correspondence received by the RO in January 2005.  The 
request was denied by the RO in a February 2006 rating 
decision.  The veteran disagreed with that decision and 
initiated an appeal of all three issues.  A statement of the 
case was issued and the appeal was perfected with the 
submission of a VA Form 9 in April 2007. 

Based on the procedural history outlined above, the issues 
for consideration are as indicated on the title page of this 
decision.  In so finding, the Board acknowledges that the RO 
appears to have reopened the claims for schizoaffective 
disorder, depression, and a personality disorder in a May 
2005 deferred rating decision.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issues, the initial question before the Board is whether new 
and material evidence has been presented.

The Board also observes that the February 2006 rating 
decision denied a request to reopen a claim of entitlement to 
service connection for a personality disorder.  While the 
veteran disagreed with the denial and a statement of the case 
was issued, the veteran and his representative indicated at 
his June 2008 hearing that he was no longer appealing the 
issue.  As such, the matter deemed withdrawn, and no longer 
in appellate status.  38 C.F.R. § 20.204(b).

The de novo claims of entitlement to service connection for 
schizoaffective disorder and depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO, in considering the veteran's diagnosed depression 
and schizoaffective disorder, denied the veteran's claim of 
entitlement to service connection for a nervous condition, 
when it issued an unappealed rating decision in June 1994.  

2.  Evidence submitted since the June 1994 rating decision, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claims, 
and raises the possibility of substantiating the claims of 
entitlement to service connection for schizoaffective 
disorder and depression.  





CONCLUSIONS OF LAW

1.  The unappealed June 1994 RO decision that denied the 
veteran's claim for service connection for a nervous 
condition, to include schizoaffective disorder and 
depression, is final. 38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the final June 1994 determination 
is new and material, and the veteran's claims for entitlement 
to service connection for schizoaffective disorder and 
depression are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for schizoaffective 
disorder and depression, and the finding that a remand for 
additional development of the claims on the merits is 
required, the Board finds that further discussion of VCAA 
compliance is not warranted at this time.



Discussion - New and Material Evidence 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

The veteran is claiming entitlement to service connection for 
schizoaffective disorder and depression, both of which he 
contends originated in service.  The Board observes that a 
June 1994 rating decision, which specifically considered 
schizoaffective disorder and depression (dysthymic disorder), 
denied a claim of service connection for a nervous condition.  
With respect to the issue of depression, the RO determined 
that the evidence failed to show an acquired psychiatric 
condition was incurred in, or aggravated by service.  With 
respect to the issue of schizoaffective disorder, the RO 
determined that there was no evidence of psychoses within the 
one-year presumptive period following separation from 
service.  The veteran did not appeal that decision and it 
became final. See 38 C.F.R. § 7105.  As noted in the 
introduction portion of this decision, the initial question 
before the Board is whether new and material evidence has 
been presented to reopen claims of entitlement to service 
connection for depression and schizoaffective disorder.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in January 2005, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final June 
1994 rating action denying the veteran's service connection 
claim included service treatment records and post-service VA 
Medical Center hospitalization records from August 1987, 
November 1993 to February 1994, and September 1993 to 
November 1993.  Such evidence reflected current treatment and 
hospitalization for dysthymia and schizoaffective disorder, 
depressed type.  The RO determined that this evidence failed 
to show that depression was incurred or aggravated by 
service, and that schizoaffective disorder was not present 
within the presumptive period following service.  For these 
reasons, service connection for a nervous condition, to 
include schizophrenia and depression, was denied. 

Evidence added to the record since the time of the last final 
denial in June 1994 includes records from the Social Security 
Administration (SSA), VAMC and outpatient treatment reports 
dated August 1987 to March 2007, and the veteran's June 2008 
hearing testimony.  

This evidence was not previously before agency 
decisionmakers, and therefore, it is "new." See 38 C.F.R. § 
3.156(a).  The Board also finds the evidence material.  As 
noted above, since the time of the last final rating 
decision, the RO has received a substantial amount of 
additional VA treatment records from SSA which include 
clinical notes documenting ongoing treatment for 
schizoaffective disorder and depression.  Among these records 
are hospitalization records and clinical notes suggesting 
that the veteran's mental health issues have been 
longstanding, possibly dating back to service.  Read in 
conjunction with his service treatment records, which do show 
treatment for depression and other mental and emotional 
problems in-service, and considering the veteran's June 2008 
hearing testimony regarding continuity of psychiatric 
symptomatology since service, the Board finds that new and 
material evidence has been received.  For these reasons, the 
criteria under 38 C.F.R. § 3.156(a) have been satisfied, and 
the veteran's claims of entitlement to service connection for 
schizoaffective disorder and depression are reopened.  


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for schizoaffective 
disorder and depression are reopened.  To this extent only, 
the appeal is granted.




REMAND

Having reopened the veteran's claims of entitlement to 
service connection for schizoaffective disorder and 
depression does not end the Board's inquiry.  Rather, the 
Board must now consider the merits of the claims for service 
connection.  However, the Board finds that additional 
development is necessary prior to a final adjudication of the 
merits of the veteran's claims.

In particular, the Board also finds that a medical opinion 
should be obtained.  The service treatment records from the 
veteran's second tour of duty reflect complaints and 
treatment suggestive of a psychiatric disorder.  Clinical 
records from January 1987 show that the veteran was 
psychiatrically hospitalized for borderline personality 
disorder; depressed mood and suicidal ideations were noted.  
In March 1987, the veteran was administratively discharged 
from service by reason of a personality disorder.  In August 
1987, approximately five months after discharge from service, 
the veteran was hospitalized for alcohol dependence; a mental 
status examination from that time noted that the veteran was 
depressed and anxious, and again reflected a reported history 
of suicidal ideations while in-service.  The veteran was 
again hospitalized in November 1993, August 1994, February 
1995, and August 1996, with diagnoses of schizoaffective and 
dysthymic disorders.  Contemporaneous clinical notes from the 
hospitalizations reflect that the veteran began to hear 
voices, and attempted suicide at least once, while in-
service.  The record also shows current, continued treatment 
for schizoaffective disorder and depression, among other 
psychiatric disabilities.  

The Board also notes that even subsequent to the veteran's 
separation from service in 1987, diagnoses of a personality 
disorder have been made.  Service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin if the evidence as a whole establishes 
that the conditions in question were incurred or aggravated 
during service. VAOPGCPREC 82-90 (July 18, 1990); see also 38 
C.F.R. §§ 3.303(c), 4.9.  With regard to congenital or 
developmental defects, service connection may not be granted 
for a defect; however, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service- connected (Emphasis added).  See VAOPGCPREC 82-
90; 38 C.F.R. § 4.127.

In this regard, the VA has a duty to afford the veteran a 
medical examination and obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).  When the medical evidence is not adequate, as is 
the case here, the VA must supplement the record by seeking 
an advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  In the present 
case, there is medical evidence showing current psychiatric 
disabilities and evidence suggesting psychiatric 
symptomatology in-service.  In light of the aforementioned 
evidence, the veteran should be afforded a VA psychiatric 
examination, by a psychiatrist (M.D.) to determine the 
etiology of all currently diagnosed psychiatric disorders and 
to ascertain whether there is any aggravation of any 
preexisting personality disorder, including aggravation of a 
congenital, developmental or familial disease during service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric  examination to determine the 
nature and etiology of any psychiatric 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service treatment records 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination, with particular attention to 
the service treatment records documenting 
depression and other mental/emotional and 
personality problems, and early post 
service VA hospitalizations in 1987, 1993, 
1994, and 1995.  The examiner should 
record the full history of the claimed 
disorder(s).  The examiner should 
specifically comment as to the likelihood 
of the following: 

(a)	Did the in-service psychiatric 
symptomatology wholly represent 
manifestations of a personality 
disorder, or is it as likely as not 
(i.e., is there a 50 percent or 
greater likelihood) that some 
symptoms represented early signs of 
any currently diagnosed acquired 
psychological disabilities (i.e., 
depression and/or schizoaffective 
disorder)?   

(b)	If all in-service psychiatric 
symptomatology is deemed to be 
attributed to a personality disorder, 
is it as likely as not (i.e., is 
there a 50 percent or greater 
likelihood) that the acquired 
psychiatric disabilities of 
schizoaffective disorder and/or 
clinical depression, if currently 
diagnosed, represent superimposed 
disorders brought about by any 
aggravation of the personality 
disorder? 

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


